Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.

Allowable Subject Matter
Claim 4 would be allowable if amended to recite that the overall wedge angle is between 0.8 to 1.5 mrad.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0018954 A1 (“Ogawa”).
Considering claims 1, 3, 7, 8, and 13, Ogawa discloses a windshield comprising two glass plates and an interlayer located between the glass plates, wherein the interlayer is wedged and can exhibit overall wedge angle of ~0.4 mrad (Ogawa clm. 1-8 and ¶ 0169-0170).  Ogawa discloses that the interlayer is preferably made of PVB and contains a plasticizer (id. ¶ 0102-0103), thus reading on claims 7 and 8.
Re: the various limitation regarding maximum values of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4|, it is noted that these are various measurements concerned with uniformity of the wedge angle.  Specifically, each of θ1, θ2, θ3, and θ4 represents a respective average wedge angle evaluated over a respective different domain distance (average over 80 mm for θ1, 40 mm for θ2, 20 mm for θ3, and 10 mm θ4), wherein whereas minute variations can be captured in evaluation of domain of smaller dimensions (e.g. θ4), these minute variations might not be captured in evaluation domain of larger dimension (e.g. θ1).  
With the meaning of this limitation in mind, it is noted that Ogawa discloses that for a region of the laminate spanning 150 mm in both a horizontal and vertical direction, wherein the wedge angle of the interlayer in said region is evaluated every 10 mm in both said directions, the maximum difference in wedge angle is 0.14 mrad (id. clm. 1 and ¶ 0169), whereas the overall average wedge angle value in the region (of 0.40 mrad) is 0.10 mrad greater than the global minimum and 0.04 mrad less than the global maximum.  It is thus clear that where the global minimum is 0.30 and the global maximum is 0.44 mrad, over a greater evaluation domain, the corresponding average wedge angle is closer to 0.40 mrad.  It is thus clear that the maximum difference of any two wedge angle readings (whether instantaneous or averaged) is less than 0.14 mrad, which necessarily means that the limitations re: |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4| are satisfied.  It is further .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa.
Considering claims 4 and 6, Ogawa as discussed above is clearly analogous, as it is also directed to wedged PVB interlayers.  Ogawa discloses that the low variation in wedge angle is applicable to a display region spanning 200 mm or more in both a horizontal and vertical direction (Ogawa ¶ 0125).  It is noted that a display region spanning 498 mm vertically would read on the claimed evaluation at 250 points, which is the sole .

Claims 1, 3, 4, 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0285339 A1 (“Spangler”).
Considering claims 1, 3, and 13, Spangler discloses a wedged interlayer used for laminating glass layers to form a laminated windshield having a head-up display region (HUD), wherein the interlayer has a wedged profile in the vertical direction of the laminated windshield when said windshield is mounted on a vehicle (Spangler ¶ 0064 and 0143).  As a result of the wedged profile in the vertical direction, one extremity thereof (viz. top side) of the interlayer has a thickness greater than that on the opposing extremity (e.g. id. ¶ 0064-0066, 0069-0070, and Figs. 5-10).  It can be surmised from Spangler that the overall wedge angle can be up to 1.19 mrad (id. ¶ 0073 and 0074), which overlaps the claimed range of 0.1 mrad or more.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Re: the various limitation regarding maximum values of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4|, it is noted that these are various measurements concerned with uniformity of the wedge angle.  Specifically, each of θ1, θ2, θ3, and θ4 represents a respective average wedge angle evaluated over a respective different domain distance (average over 80 mm e.g. θ4), these minute variations might not be captured in evaluation domain of larger dimension (e.g. θ1).  For instance, as applied to interlayers having regions of variable wedge angle alternating with regions of constant wedge angle (e.g. that of profile 204 in Fig. 2 of Spangler), a larger evaluation domain (e.g. spanning from the lower HUD boundary to the upper HUD boundary) would not be sensitive enough to capture some of the more extreme variation in wedge angle that occur only in a very localized areas and would give only an average.
With the meaning of this limitation in mind, it is noted the wedge angle of the W-1 interlayer shown in Fig. 15 of Spangler meets the limitations of claim 1.  Specifically, any average wedge angle of W-1 interlayer (evaluated over any applicable domain in the range shown in Fig. 15 of Spangler) is bound between the global maximum and global minimum of the W-1 interlayer, which are respectively ~0.72 mrad (at ~330 mm from bottom of windshield) and ~0.62 mrad (at ~225 mm from bottom of windshield).  As the maximum difference in instantaneous wedge angle, which represents the maximum difference between any reading of wedge angles, is 0.10 mrad, it stands to reason that any maximum difference between any two average wedge angles taken from the domain as shown is less than 0.10 mrad.  To demonstrate why this is the case, one can construct an interlayer having a global minimum wedge angle of 0.62 mrad at a center thereof and wedge angle of 0.72 mrad for all other points.  As any point surrounding the global minimum is at 0.72 mrad, the increase in incorporation of these points into the domain for evaluation will lead to a corresponding increase in respective average wedge angles; however, the maximum average wedge angle can never exceed 0.72 mrad, whereas the viz. the wedge angle increases, as opposed to remaining constant).  As such, Spangler renders obvious claim 1, 3, and 13.

    PNG
    media_image1.png
    1006
    786
    media_image1.png
    Greyscale

Considering claims 7 and 8, Spangler discloses the usage of poly(vinyl acetal) resin to form the interlayer, in particular poly(vinyl butyral) (PVB), wherein the PVB resin may contain plasticizer (id. ¶ 0077-0079).
Considering claim 9, Spangler discloses a tri-layered PVB interlayer (id. ¶ 0143).
Considering claim 12, as the tapered interlayer as opposing thinner and thicker ends separated by 60-100 cm (id. ¶ 0059), and as the interlayer may exhibit a constant wedge angle between the ends, it is clear that Spangler reads on the limitations of claim 12.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler, as applied to claim 9 above, and further in view of U.S. 2013/0149503 A1 (“Yamamoto”).
Considering claims 10-11, while Spangler discloses that the interlayer may be multilayered (Spangler ¶ 0143), Spangler is silent regarding the configurations recited in claims 10 and 11.
However, it is known in the art of interlayers used for laminate glasses to arrange a softer central sublayer having higher plasticizer content and using PVB (viz. a polyvinyl acetal) with lower hydroxyl content as compared to the plasticizer content and hydroxyl content of the PVB in the corresponding surface layers.  Such a configuration is taught in Yamamoto (Yamamoto clm. 8 and 11).  Yamamoto is analogous, as it is also directed to multilayered interlayers used for laminated glass, in particular interlayers that have wedge shapes (id. clm. 14).  Thus, person having ordinary skill in the art has reasonable expectation of success that the configuration taught in Yamamoto may be adopted to the .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler, as applied to claim 1 above, and further in view of U.S. 2013/0323515 A1 (“Okabayashi”).
Considering claims 14 and 15, Spangler as discussed above is silent regarding the incorporation of 1) antistatic agent, 2) fluorescent brightening agent, and 3) phenol-based oxidation inhibitor (viz. an antioxidant).
However, each of 1) – 3) is an ingredient known to be incorporated into PVB interlayers used for laminated glasses.  Specifically, each of ingredients 1) – 3) is taught in Okabayashi (Okabayashi ¶ 0112, 0104, and 0105), wherein the amount of an antioxidant included is 2 wt% or less of the PV interlayer (id. ¶ 0108-0110).  Okabayashi is analogous, as it is from the same field of endeavor as that of the instant application (PVB interlayers).  Person having ordinary skill in the art has reasonable expectation of success that the ingredients taught in Okabayashi may be included in the interlayer of Spangler, given the substantial similarities (e.g. both are PVB-based).  Person having 

Response to Arguments
Applicant's arguments with respect to all prior art rejections relying on at least Spangler (pg. 9 ¶ 3+ of response of 15 October 2021) have been fully considered.  In view of the arguments and amendments, the rejection of claim 4 and 6 over Spangler has been withdrawn, and a new ground of rejection (over Ogawa) is instated above.
Otherwise, the rejection of claims 1, 3, 7-9, 12, and 13 is maintained.  Technical reasons for why Spangler would read on claim 1 is as discussed in ¶ 6-7 above.  In brief, this has to do with concepts relating to limits, and global maxima/ minima, and the implications thereof.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781